Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action has been issued in response to amendment filed on 06/24/2022.  Claims 1, 5 and 8-10 have been amended.  Claims 1-3 and 5-10 are pending, of which claims, of which claim 1, claim 8 and 9 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
Abstract has been amended.  The mended abstract has been considered.
Claim 10 has been amended to overcome the objection.  Therefore, the objection for claim 10 has been withdrawn.
Based on applicant’s arguments and amended claims, the non-statutory double patenting between the instant application and co-pending application 17/256613 has been withdrawn
Applicant's arguments with respect to claims 1-3 and 5-10 have been considered but are moot in view of the new ground(s) of rejection. 

Status of Claims
Claims 1-3, 5-10 are pending, of which claims, of which claim 1, 8 and 9 are in independent form.
Information Disclosure Statement
Information disclosure statement filed on 06/15/2022, has been reviewed and considered by Examiner.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 rejected under 35 U.S.C. 103 as being obvious over Sugimura et al. (US 20160025370 herein after Sugimura), in view of Quinn et al. (US 20170212746, herein after Quinn) and further in view of Okita et al. (US 20070021116, herein after Okita).
Claim 1 is rejected, Sugimura teaches an air-conditioning system comprising (Sugimura, abstract and summary):
equipment involved in air-conditioning, the equipment including one or more pieces of equipment(Sugimura, fig. 1 and paragraph [0041],  The air-conditioning apparatus group 15_1 includes, for example, an air-conditioning apparatus 17a and an air-conditioning apparatus 17b. ); 
a high level device connected to the equipment and configured to control the equipment(Sugimura, fig. 1 and paragraph [0038], As shown in FIG. 1, the air-conditioning system 1 includes an air-conditioning apparatus management apparatus 11a, the air-conditioning apparatus management apparatuses 11b_1 to 11b_N, air-conditioning apparatus groups 15_1 to 15_N, and the like. The air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatuses 11b_1 to 11b_N are connected to each other via a general transmission line 21.); 
a storage device configured to store, by setting the high level device or the equipment as an update target device, an update program for updating a control program of the update target device and a pre-update program of the update target device, the update program and the pre- update program being previously stored in a server that is externally disposed(Sugimura, fig. 2 and paragraph [0056], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.  Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus. ); 
a microcomputer provided at the high level device and configured to update the control program of the update target device, the microcomputer being configured to obtain the update program from the server and also obtain the pre-update program from the update target device, and store the obtained update program and the obtained pre-update program in the storage device(Sugimura, paragraph [0067-0069], Next, a series of processes through which the air-conditioning apparatus management apparatus 11a updates software of the air-conditioning apparatus management apparatus 11b, will be described with reference to FIGS. 3 to 5. FIG. 3 is a sequence diagram illustrating an example of communication between the air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatus 11b according to Embodiment 1 of the present invention. As shown in FIG. 3, as a data transmitting side, the air-conditioning apparatus management apparatus 11a periodically performs software version monitoring on the air-conditioning apparatus management apparatus 11b which is set as a data receiving side.  Paragraph [0056-0060].); 
compare a version of the update program with a version of the pre-update program(Sugimura, paragraph [0070], The software version monitoring is, for example, a preceding step of a determination as to whether to upgrade operation software (for air-conditioning apparatus management) corresponding to the air-conditioning apparatus management apparatus 11b which is set as the data receiving side, the operation software being stored in the transmission destination data storage area 43f. In addition, the air-conditioning apparatus management apparatus 11a performs a process of comparison between the software version (for air-conditioning apparatus management) of the self-apparatus and the software version (for air-conditioning apparatus management) of another apparatus which is a data transmission destination, as a succeeding step of the determination as to whether to upgrade the operation software (for air-conditioning apparatus management). The execution interval of the software version monitoring (for air-conditioning apparatus management) may be optionally set.); and 
update, when the version of the pre-update program is older than the version of the update program, the control program of the update target device into the update program stored in the storage device(Sugimura, paragraph [0070-0071], For example, through setting from a user, the software version monitoring (for air-conditioning apparatus management) may be set to a stop state. In addition, the software version monitoring (for air-conditioning apparatus management) may be automatically temporarily set to a stop state in accordance with the operational state of the air-conditioning apparatus management apparatus 11a which is a data transmitting side. The determination as to whether to upgrade the operation software (for air-conditioning apparatus management) is a version confirmation process for the operation software (for air-conditioning apparatus management) retained by the update target apparatus 31.  Paragraph [0016], software set in the air-conditioning apparatus management apparatus is updated based on the operational state of the air-conditioning apparatus management apparatus.  Paragraph [0052], Update of the operation software.), 
obtain, from the update target device in which the update of the control program is performed, device update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.  Paragraph 0063], Restart condition data is stored in the restart condition data storage area 43h. The restart condition data is data based on which whether to restart the update target apparatus 31 is determined. The restart condition data is, for example, data indicating that an update software reception completion response has been received from the update target apparatus 31. For example, a second flag may be linked to the restart condition data, and the second flag may be set at 1 as data indicating that an update software reception completion response has been received from the update target apparatus 31.), 
analyze, based on the device update data, a correlation relationship of the parameters(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.), 
restore the control program of the update target device to the pre-update program stored in the storage device when the update target device does not operate normally because of the re-update of the control program(Sugimura, paragraph [0058],  The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d.  Paragraph [0055], Version data of the operation software stored in the operation software storage area 43a is stored in the software version data storage area 43c. As a past update history, version data of initially stored operation software to present operation software may be stored in an accumulative manner. In the case where the logical space is configured as described above, the air-conditioning apparatus management apparatus 11 is able to refer to a past version as necessary by referring to the software version data storage area 43c. Thus, in the entire air-conditioning system 1, it is possible to integrally downgrade the operation software to the past version.).
Sugimura does not explicitly teach
 perform re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally
However Quinn teaches
perform re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally(Quinn, US 20170212746, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.), and 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Quinn into Sugimura’s invention to receive releases comprising machine-readable instructions from different vendors, and the releases for respective controller units of a vehicle, and hence ensures simple and efficient updating method as suggested by Quinn (See abstract and summary of the invention.).
Sugimura and Quinn do not explicitly teach
the parameters comprising at least one of an update time, a transmission traffic at an update time, the version of the pre-update program, Serial No. 17/256,606Attorney Docket No. 129A_952_TN and a model type of the update target device, and an update result indicating the success or failure of the update;
analyze, based on the device update data, a correlation relationship of the parameters and the update result
However, Okita teaches
the parameters comprising at least one of an update time, a transmission traffic at an update time, the version of the pre-update program, Serial No. 17/256,606Attorney Docket No. 129A_952_TN and a model type of the update target device, and an update result indicating the success or failure of the update(Okita, US 20070021116, paragraph [0065-0066], FIGS. 5A and 5B show example screens of selection result reporting. In the current description, a table that includes "scheduled date," "base-station number," "station name," "software version number," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 1" of FIG. 5A, is referred to as the first schedule table 3. Furthermore, in the current description, a table that includes "base-station number," "station name," "software version number," "applied/not applied," "scheduled date," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 2" of FIG. 5B, is referred to as the second schedule table 4. It is acceptable to report and display only one of the schedule tables or to report and display both the schedule tables. The maintenance person checks the base stations and dates and times for software update, and when the reported schedule is acceptable, carries out selection result approval (in step 3-5). For example, the network management apparatus 250 inputs a predetermined item of information and a signal indicating approval via input means such as the keyboard 256. The selection result approval (in step 3-5) can be carried out for one base station, a plurality of base stations simultaneously, or all base stations to be scheduled, simultaneously. On the other hand, if the selection result is not acceptable because, for example, base-station works conflicting with a reported software update schedule have been determined suddenly, it is possible not to approve the selection result for the adversely affected base stations 110, the approval of the adversely affected base stations 110 can be canceled, or the schedule can be modified at the software-update-plan inputting (in step 3-1). In this case, the base stations for which the selection result is not approved or for which the approval of the selection result is canceled can be excluded from the candidates before starting again the process (in step 3-1) and the subsequent processes.).
analyze, based on the device update data, a correlation relationship of the parameters and the update result(Okita, paragraph [0065-0066], Furthermore, in the current description, a table that includes "base-station number," "station name," "software version number," "applied/not applied," "scheduled date," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 2" of FIG. 5B, is referred to as the second schedule table 4.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Okita into Sugimura and Quinn’s invention to easily select a date, day of the week, and time period having the minimum number of users who are receiving communication services by the wireless base station covering a certain area, and therefore minimizes the influence of software update upon the communication services provided for users.as suggested by Okita (See abstract and summary of the invention.).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Sugimura, Quinn and Okita teach the air-conditioning system of claim 1, 
wherein the storage device is disposed in the high level device(Sugimura, fig. 7 and paragraph [0115], FIG. 7 is a diagram showing an example of the functional configuration of the air-conditioning apparatus 17 according to Embodiment 2 of the present invention. As shown in FIG. 7, the air-conditioning apparatus 17 includes a third communication device 51, a nonvolatile memory 53, and a volatile memory 54. The third communication device 51 transmits and receives various signals to and from the air-conditioning apparatus management apparatus 11. That is, the third communication device 51 transmits and receives various signals via the dedicated transmission line 23 through which communication is performed in compliance with the communication protocol for the air-conditioning apparatus 17.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Sugimura, Quinn and Okita teach the air-conditioning system of claim 1, 
wherein the storage device is disposed in the server(Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus. ).
 Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Sugimura, Quinn and Okita teach the air-conditioning system of claim 1, 
wherein the microcomputer analyzes the correlation relationship between parameters related to an update target device that operates normally by the update of the control program and the parameters related to the update target device that does not operate normally because of the update(Quinn, paragraph [0035-0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.   Sugimura, paragraph [0062-0063], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Sugimura, Quinn and Okita teach the air-conditioning system of claim 1, 
wherein the update target device is the high level device, and the high level device is an outdoor unit(Sugimura, fig. 7 and paragraph [0115], FIG. 7 is a diagram showing an example of the functional configuration of the air-conditioning apparatus 17 according to Embodiment 2 of the present invention. As shown in FIG. 7, the air-conditioning apparatus 17 includes a third communication device 51, a nonvolatile memory 53, and a volatile memory 54. The third communication device 51 transmits and receives various signals to and from the air-conditioning apparatus management apparatus 11. That is, the third communication device 51 transmits and receives various signals via the dedicated transmission line 23 through which communication is performed in compliance with the communication protocol for the air-conditioning apparatus 17.  Paragraph [0043], The air-conditioning apparatus 17 is, for example, any of an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, and the like. That is, an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, or the like is connected to the air-conditioning apparatus management apparatus 11 via the dedicated transmission line 23.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Sugimura, Quinn and Okita teach the air-conditioning system of claim 1, 
wherein the update target device is the equipment, the high level device is an outdoor unit, and the equipment is an indoor unit, a remote controller, a relay, or a ventilating device (Sugimura, fig. 7 and paragraph [0115], FIG. 7 is a diagram showing an example of the functional configuration of the air-conditioning apparatus 17 according to Embodiment 2 of the present invention. As shown in FIG. 7, the air-conditioning apparatus 17 includes a third communication device 51, a nonvolatile memory 53, and a volatile memory 54. The third communication device 51 transmits and receives various signals to and from the air-conditioning apparatus management apparatus 11. That is, the third communication device 51 transmits and receives various signals via the dedicated transmission line 23 through which communication is performed in compliance with the communication protocol for the air-conditioning apparatus 17.  Paragraph [0043], The air-conditioning apparatus 17 is, for example, any of an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, and the like. That is, an outdoor unit, an indoor unit, a ventilation facility, a total heat exchanger, a humidifier, a dehumidifier, a heater, or the like is connected to the air-conditioning apparatus management apparatus 11 via the dedicated transmission line 23.).

Claim 8 is rejected, Sugimura teaches an air-conditioning system comprising (Sugimura, abstract and summary): 
equipment involved in air-conditioning, the equipment including one or more pieces of equipment(Sugimura, fig. 1 and paragraph [0041],  The air-conditioning apparatus group 15_1 includes, for example, an air-conditioning apparatus 17a and an air-conditioning apparatus 17b.) ; 
a high level device connected to the equipment and configured to control the equipment(Sugimura, fig. 1 and paragraph [0038], As shown in FIG. 1, the air-conditioning system 1 includes an air-conditioning apparatus management apparatus 11a, the air-conditioning apparatus management apparatuses 11b_1 to 11b_N, air-conditioning apparatus groups 15_1 to 15_N, and the like. The air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatuses 11b_1 to 11b_N are connected to each other via a general transmission line 21.); 
a storage device configured to store, by setting the high level device or the equipment as an update target device, an update program for updating a control program of the update target device and a pre-update program of the update target device, the update program and the pre- update program being previously stored in a server that is externally disposed(Sugimura, fig. 2 and paragraph [0056], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.  Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus.); 
a microcomputer provided at the high level device and configured to update the control program of the update target device, the microcomputer being configured to 
obtain the update program from the server and also obtain the pre-update program from the update target device, and store the obtained update program and the obtained pre-update program in the storage device(Sugimura, paragraph [0067-0069], Next, a series of processes through which the air-conditioning apparatus management apparatus 11a updates software of the air-conditioning apparatus management apparatus 11b, will be described with reference to FIGS. 3 to 5. FIG. 3 is a sequence diagram illustrating an example of communication between the air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatus 11b according to Embodiment 1 of the present invention. As shown in FIG. 3, as a data transmitting side, the air-conditioning apparatus management apparatus 11a periodically performs software version monitoring on the air-conditioning apparatus management apparatus 11b which is set as a data receiving side.  Paragraph [0056-0060].);
compare a version of the update program with a version of the pre-update program(Sugimura, paragraph [0070], The software version monitoring is, for example, a preceding step of a determination as to whether to upgrade operation software (for air-conditioning apparatus management) corresponding to the air-conditioning apparatus management apparatus 11b which is set as the data receiving side, the operation software being stored in the transmission destination data storage area 43f. In addition, the air-conditioning apparatus management apparatus 11a performs a process of comparison between the software version (for air-conditioning apparatus management) of the self-apparatus and the software version (for air-conditioning apparatus management) of another apparatus which is a data transmission destination, as a succeeding step of the determination as to whether to upgrade the operation software (for air-conditioning apparatus management). The execution interval of the software version monitoring (for air-conditioning apparatus management) may be optionally set.); 
update, when the version of the pre-update program is older than the version of the update program, the control program of the update target device into the update program stored in the storage device(Sugimura, paragraph [0070-0071], For example, through setting from a user, the software version monitoring (for air-conditioning apparatus management) may be set to a stop state. In addition, the software version monitoring (for air-conditioning apparatus management) may be automatically temporarily set to a stop state in accordance with the operational state of the air-conditioning apparatus management apparatus 11a which is a data transmitting side. The determination as to whether to upgrade the operation software (for air-conditioning apparatus management) is a version confirmation process for the operation software (for air-conditioning apparatus management) retained by the update target apparatus 31.  Paragraph [0016], software set in the air-conditioning apparatus management apparatus is updated based on the operational state of the air-conditioning apparatus management apparatus.  Paragraph [0052], Update of the operation software.); and 
analyze, based on device update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result, a correlation relationship of the parameters, the device update data being obtained from the update target device in which the update of the control program is performed(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.  Paragraph [0063], Restart condition data is stored in the restart condition data storage area 43h. The restart condition data is data based on which whether to restart the update target apparatus 31 is determined. The restart condition data is, for example, data indicating that an update software reception completion response has been received from the update target apparatus 31. For example, a second flag may be linked to the restart condition data, and the second flag may be set at 1 as data indicating that an update software reception completion response has been received from the update target apparatus 31.), and 
Sugimura does not explicitly teach
in a case where the update target device in which the control program is updated does not operate normally, when the correlation relationship exists in the parameters related to the update target device that does not operate normally, perform re- update of the control program of the update target device that does not operate normally.
However Quinn teaches
in a case where the update target device in which the control program is updated does not operate normally, when the correlation relationship exists in the parameters related to the update target device that does not operate normally, perform re- update of the control program of the update target device that does not operate normally(Quinn, US 20170212746, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Quinn into Sugimura’s invention to receive releases comprising machine-readable instructions from different vendors, and the releases for respective controller units of a vehicle, and hence ensures simple and efficient updating methodas suggested by Quinn (See abstract and summary of the invention.).
Sugimura and Quinn do not explicitly teach
the parameters comprising at least one of an update time, a transmission traffic at an update time, the version of the pre-update program, Serial No. 17/256,606Attorney Docket No. 129A_952_TN and a model type of the update target device, and an update result indicating the success or failure of the update;
a correlation relationship of the parameters and the update result
However, Okita teaches
the parameters comprising at least one of an update time, a transmission traffic at an update time, the version of the pre-update program, Serial No. 17/256,606Attorney Docket No. 129A_952_TN and a model type of the update target device, and an update result indicating the success or failure of the update(Okita, US 20070021116, paragraph [0065-0066], FIGS. 5A and 5B show example screens of selection result reporting. In the current description, a table that includes "scheduled date," "base-station number," "station name," "software version number," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 1" of FIG. 5A, is referred to as the first schedule table 3. Furthermore, in the current description, a table that includes "base-station number," "station name," "software version number," "applied/not applied," "scheduled date," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 2" of FIG. 5B, is referred to as the second schedule table 4. It is acceptable to report and display only one of the schedule tables or to report and display both the schedule tables. The maintenance person checks the base stations and dates and times for software update, and when the reported schedule is acceptable, carries out selection result approval (in step 3-5). For example, the network management apparatus 250 inputs a predetermined item of information and a signal indicating approval via input means such as the keyboard 256. The selection result approval (in step 3-5) can be carried out for one base station, a plurality of base stations simultaneously, or all base stations to be scheduled, simultaneously. On the other hand, if the selection result is not acceptable because, for example, base-station works conflicting with a reported software update schedule have been determined suddenly, it is possible not to approve the selection result for the adversely affected base stations 110, the approval of the adversely affected base stations 110 can be canceled, or the schedule can be modified at the software-update-plan inputting (in step 3-1). In this case, the base stations for which the selection result is not approved or for which the approval of the selection result is canceled can be excluded from the candidates before starting again the process (in step 3-1) and the subsequent processes.).
a correlation relationship of the parameters and the update result(Okita, paragraph [0065-0066], Furthermore, in the current description, a table that includes "base-station number," "station name," "software version number," "applied/not applied," "scheduled date," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 2" of FIG. 5B, is referred to as the second schedule table 4.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Okita into Sugimura and Quinn’s invention to easily select a date, day of the week, and time period having the minimum number of users who are receiving communication services by the wireless base station covering a certain area, and therefore minimizes the influence of software update upon the communication services provided for users.as suggested by Okita (See abstract and summary of the invention.).

Claim 9 is rejected, Sugimura teaches an program update method  in which equipment involved in air-conditioning, the equipment including one or more pieces of equipment, or a high level device connected to the equipment and configured to control the equipment is set as an update target device, and a control program of the update target device is updated, the program update method comprising (Sugimura, fig. 1 and paragraph [0041],  The air-conditioning apparatus group 15_1 includes, for example, an air-conditioning apparatus 17a and an air-conditioning apparatus 17b.  Fig. 1 and paragraph [0038], As shown in FIG. 1, the air-conditioning system 1 includes an air-conditioning apparatus management apparatus 11a, the air-conditioning apparatus management apparatuses 11b_1 to 11b_N, air-conditioning apparatus groups 15_1 to 15_N, and the like. The air-conditioning apparatus management apparatus 11a and the air-conditioning apparatus management apparatuses 11b_1 to 11b_N are connected to each other via a general transmission line 21.  fig. 2 and paragraph [0056], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.): 
obtaining an update program for updating the control program of the update target device from a server that is externally disposed(Sugimura, fig. 2 and paragraph [0056-0058], Transmission update software is stored in the transmission update software storage area 43d. The transmission update software is software to be transmitted to the update target apparatus 31. In the operation software and the transmission update software, the same algorithm only needs to be described, and the mount form thereof is not particularly limited.  Paragraph [0059], Reception update software is stored in the reception update software storage area 43e. For example, when the air-conditioning apparatus management apparatus 11 receives transmission update software from the air-conditioning apparatus management apparatus 11 other than the self-apparatus, the air-conditioning apparatus management apparatus 11 stores the received transmission update software into the reception update software storage area 43e.  Paragraph [0060], Transmission destination data is stored in the transmission destination data storage area 43f. The transmission destination data is data which designates the update target apparatus 31. The transmission destination data is, for example, address data of the update target apparatus 31. The mount form of the address data is not particularly limited. For example, when the update target apparatus 31 is identified on the general transmission line 21, an IP address or the like only needs to be set as address data which complies with the communication protocol used for the general transmission line 21. Specifically, in the example shown in FIG. 1, address data of the air-conditioning apparatus management apparatus 11b is stored as transmission destination data in the transmission destination data storage area 43f shown in FIG. 2. In addition, for example, when the update target apparatus 31 is identified on the dedicated transmission line 23, an address which is uniquely identified as address data which complies with the communication protocol used for the dedicated transmission line 23 only needs to be set.  Fig. 17 and paragraph [0115-0116], An operation software storage area 53a, an operational state data storage area 53b, a software version data storage area 53c, and a reception update software storage area 53d are allocated to a logical space formed by the nonvolatile memory 53.  Sugimura, paragraph [0003], a server transmits software for update to a maintenance target apparatus, to update software in the maintenance target apparatus.  Paragraph [0009],  the server transmits together an update command and update data which is software for update, to the maintenance target apparatus.);
 obtaining a pre-update program from the update target device(Sugimura, Paragraph [0058], The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d. In addition, for example, not only small-size data for update but also software for upgrade as large data for update may be stored in the transmission update software storage area 43d.);
comparing a version of the update program with a version of the pre-update program(Sugimura, paragraph [0070], The software version monitoring is, for example, a preceding step of a determination as to whether to upgrade operation software (for air-conditioning apparatus management) corresponding to the air-conditioning apparatus management apparatus 11b which is set as the data receiving side, the operation software being stored in the transmission destination data storage area 43f. In addition, the air-conditioning apparatus management apparatus 11a performs a process of comparison between the software version (for air-conditioning apparatus management) of the self-apparatus and the software version (for air-conditioning apparatus management) of another apparatus which is a data transmission destination, as a succeeding step of the determination as to whether to upgrade the operation software (for air-conditioning apparatus management). The execution interval of the software version monitoring (for air-conditioning apparatus management) may be optionally set.);
updating, when the version of the pre-update program is older than the version of the update program, the control program of the update target device to the update program(Sugimura, paragraph [0070-0071], For example, through setting from a user, the software version monitoring (for air-conditioning apparatus management) may be set to a stop state. In addition, the software version monitoring (for air-conditioning apparatus management) may be automatically temporarily set to a stop state in accordance with the operational state of the air-conditioning apparatus management apparatus 11a which is a data transmitting side. The determination as to whether to upgrade the operation software (for air-conditioning apparatus management) is a version confirmation process for the operation software (for air-conditioning apparatus management) retained by the update target apparatus 31.  Paragraph [0016], software set in the air-conditioning apparatus management apparatus is updated based on the operational state of the air-conditioning apparatus management apparatus.  Paragraph [0052], Update of the operation software.); 
obtaining the device update data from the update target device in which the update of the control program is performed, the update data including parameters that affect a success or failure of the update when the update of the control program is performed and an update result(Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.paragraph 0063], Restart condition data is stored in the restart condition data storage area 43h. The restart condition data is data based on which whether to restart the update target apparatus 31 is determined. The restart condition data is, for example, data indicating that an update software reception completion response has been received from the update target apparatus 31. For example, a second flag may be linked to the restart condition data, and the second flag may be set at 1 as data indicating that an update software reception completion response has been received from the update target apparatus 31.); 
analyzing, based on the obtained device update data, a correlation relationship of the parameters (Sugimura, paragraph [0062], In the above description, the load state of the air-conditioning apparatus management apparatus 11 is determined by using the first flag, but the determination is not particularly limited thereto. The first flag is an example of a transmission start determination identifier defined as transmission start condition data. For example, since the operational state of the air-conditioning apparatus 17 being currently managed by the air-conditioning apparatus management apparatus 11 is also stored in the operational state data storage area 43b, the first flag, which is an example of the transmission start determination identifier, and the operational state of the air-conditioning apparatus 17 stored in the operational state data storage area 43b may be linked to each other, and the operational state of the air-conditioning apparatus 17 may be represented by the first flag. For example, the air-conditioning apparatus management apparatus 11 may set the first flag at 1 during which the operational state of the air-conditioning apparatus 17 is stopped, may set the first flag at 2 during which the operational state of the air-conditioning apparatus 17 is starting up, may set the first flag at 3 during which the operational state of the air-conditioning apparatus 17 is restarting, and may set the first flag at 4 during which the operational state of the air-conditioning apparatus 17 is shutting down. The air-conditioning apparatus management apparatus 11 may determine to transmit the transmission update software when the first flag is 1.), and 
restoring, when the update target device in which the control program is updated does not operate normally because of the re-update of the control program, the control program of the update target device to the pre-update program (Sugimura, paragraph [0058],  The codes stored in the transmission update software storage area 43d do not need to be software for update. For example, software for downgrade may be stored in the transmission update software storage area 43d.  Paragraph [0055], Version data of the operation software stored in the operation software storage area 43a is stored in the software version data storage area 43c. As a past update history, version data of initially stored operation software to present operation software may be stored in an accumulative manner. In the case where the logical space is configured as described above, the air-conditioning apparatus management apparatus 11 is able to refer to a past version as necessary by referring to the software version data storage area 43c. Thus, in the entire air-conditioning system 1, it is possible to integrally downgrade the operation software to the past version.).  
Sugimura does not explicitly teach
performing re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally because of the update
However Quinn teaches
performing re-update of the control program of the update target device that does not operate normally when the update target device in which the control program is updated does not operate normally, and the correlation relationship exists in the parameters related to the update target device that does not operate normally because of the update(Quinn, US 20170212746, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Quinn into Sugimura’s invention to receive releases comprising machine-readable instructions from different vendors, and the releases for respective controller units of a vehicle, and hence ensures simple and efficient updating method as suggested by Quinn (See abstract and summary of the invention.).
Sugimura and Quinn do not explicitly teach
the parameters comprising at least one of an update time, a transmission traffic at an update time, the version of the pre-update program, Serial No. 17/256,606Attorney Docket No. 129A_952_TN and a model type of the update target device, and an update result indicating the success or failure of the update;
analyze, based on the obtained device update data, a correlation relationship of the parameters and the update result
However, Okita teaches
the parameters comprising at least one of an update time, a transmission traffic at an update time, the version of the pre-update program, Serial No. 17/256,606Attorney Docket No. 129A_952_TN and a model type of the update target device, and an update result indicating the success or failure of the update(Okita, US 20070021116, paragraph [0065-0066], FIGS. 5A and 5B show example screens of selection result reporting. In the current description, a table that includes "scheduled date," "base-station number," "station name," "software version number," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 1" of FIG. 5A, is referred to as the first schedule table 3. Furthermore, in the current description, a table that includes "base-station number," "station name," "software version number," "applied/not applied," "scheduled date," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 2" of FIG. 5B, is referred to as the second schedule table 4. It is acceptable to report and display only one of the schedule tables or to report and display both the schedule tables. The maintenance person checks the base stations and dates and times for software update, and when the reported schedule is acceptable, carries out selection result approval (in step 3-5). For example, the network management apparatus 250 inputs a predetermined item of information and a signal indicating approval via input means such as the keyboard 256. The selection result approval (in step 3-5) can be carried out for one base station, a plurality of base stations simultaneously, or all base stations to be scheduled, simultaneously. On the other hand, if the selection result is not acceptable because, for example, base-station works conflicting with a reported software update schedule have been determined suddenly, it is possible not to approve the selection result for the adversely affected base stations 110, the approval of the adversely affected base stations 110 can be canceled, or the schedule can be modified at the software-update-plan inputting (in step 3-1). In this case, the base stations for which the selection result is not approved or for which the approval of the selection result is canceled can be excluded from the candidates before starting again the process (in step 3-1) and the subsequent processes.).
analyze, based on the obtained device update data, a correlation relationship of the parameters and the update result(Okita, paragraph [0065-0066], Furthermore, in the current description, a table that includes "base-station number," "station name," "software version number," "applied/not applied," "scheduled date," "approved/not approved," and "date of notification," which is displayed on a "software-update base-station and date-and-time selection-result report screen 2" of FIG. 5B, is referred to as the second schedule table 4.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Okita into Sugimura and Quinn’s invention to easily select a date, day of the week, and time period having the minimum number of users who are receiving communication services by the wireless base station covering a certain area, and therefore minimizes the influence of software update upon the communication services provided for users.as suggested by Okita (See abstract and summary of the invention.).

Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Sugimura, Quinn and Okita teach the air-conditioning system of claim 1, 
wherein the microcomputer is configured to perform re-update of the control program by using the parameters based on the analysis result obtained when the analysis unit determines that the correlation relationship exists in the parameters(Quinn,, paragraph [0035-0036], In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110. The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried). In further examples, the status can indicate the progress through an update lifecycle, such as “download started,” “download complete,” “install started,” “install complete,” “rebooting,” and so forth.  Paragraph [0037], The update management engine 118 can also determine, in response to the information regarding the status relating to the update of the machine-readable instructions of an ECU in the vehicle 110, a cause of a problem relating to an update using a given update package. The cause of the problem may be a communication error, corruption of an update package, and so forth. The update management engine 118 can also request further information from the vehicle 110 to determine the cause of the problem relating to the update of the given release.  Paragraph [0038], The result of the dependency check can be useful for an analyst or the update server to determine whether there are any issues with respect to interactions between ECUs in the vehicle 110, either before or after updates of machine-readable instructions of the ECUs 108 have been performed.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199